Citation Nr: 0302311	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  02-06 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to earlier effective date for a grant of 
Dependency and Indemnity Compensation. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from June 1965 to April 
1969.  The veteran died in February 1984 and the appellant is 
his surviving spouse. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  


REMAND

In a statement submitted in November 2001, the appellant 
requested the opportunity to present testimony on her behalf 
at a hearing at the RO.  The law provides that upon request, 
a claimant is entitled to a hearing at any time on any issue 
involved in a claim.  38 U.S.C.A. § 7107 (West 1991); 
38 C.F.R. § 20.700 (2002).  As such, the Board finds that a 
Remand is in order.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The appellant should be scheduled for 
a personal hearing at the RO.  Notice 
should be sent to the appellant and her 
representative, in accordance with 
applicable regulations.

2. Thereafter, the case should be 
returned to the Board, as appropriate if, 
after review of the local hearing 
testimony, review of any new evidence 
submitted, and readjudication of the 
claim, benefits sought are not granted.  
As appropriate, a supplemental statement 
of the case should be issued, and the 
appellant and her representative given a 
chance to reply thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




